1. Third country nationals subject to or exempt from a visa requirement when crossing external borders (
rapporteur. - Mr President, as announced yesterday in the debate, a political joint declaration of the European Parliament and the Council has been agreed as a commitment of the two institutions endorsed by the Commission to proceed to the completion of the process for Bosnia and Albania as soon as possible. I would now like to read the text of the declaration.
'The European Union strongly supports the goal of the abolition of the visa regime for all the countries of the Western Balkans. The European Parliament and the Council recognise that the former Yugoslav Republic of Macedonia, Montenegro and Serbia fulfil all conditions for visa liberalisation. This has allowed for the adoption of the amendments to Regulation (EC) No 539/2001 in due time to allow these three countries to join the visa-free regime by 19 December 2009.
The European Parliament and the Council express the hope that Albania and Bosnia and Herzegovina will also qualify for visa liberalisation soon. To that end, the European Parliament and the Council urge those two countries to make all efforts to comply with all the benchmarks set in the Commission's road map.
The European Parliament and the Council invite the Commission to present a legislative proposal for amending Regulation (EC) No 539/2001 as soon as it has assessed that each country meets the benchmarks of the road maps with a view to achieving visa liberalisation for citizens of these countries as soon as possible.
The European Parliament and the Council will examine a proposal for amending the Regulation concerning Albania and Bosnia and Herzegovina as a matter of urgency.'
Member of the Commission. - The Commission welcomes the positive reception of this legislative proposal by Parliament in the plenary yesterday. The adoption of this proposal will have a tangible impact on citizens in the countries concerned.
As was said yesterday, Bosnia and Herzegovina, and Albania will not be forgotten. The Commission will make proposals for the lifting of the visa requirements in these countries as soon as possible in 2010, once they have fulfilled the necessary preconditions of the roadmap.
In this respect, the Commission supports the joint declaration of the Council and Parliament.
Mr President, I would just like to say that it is regrettable that the Swedish Presidency could not be represented here today at the appropriate ministerial level, because it has not been invited.
The Swedish Presidency negotiated the joint declaration, which is the main political success in the field of visa liberalisation. We owe this to the Presidency, but do not even have the possibility to say thank you. I would like to put on the record the fact that the Council Presidency is not here not because it does not want to be, but because it has not been afforded a welcome.
Mrs Corazza Bildt, I fully understand what you are saying. However, I wish to make it clear that the Council can take part in our meetings at any time. Thus, it has a right to be here; it does not need to be invited.